Citation Nr: 1121443	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  95-18 698	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty for training from February 1973 to August 1973.  He had active service from November 1974 to June 1977.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision by the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's petition to reopen the claim of service connection for PTSD.  In April 2003, the Board remanded this issue to the RO.

In a decision dated in August 2005, the Board denied the claim.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).

Regarding the PTSD claim, in February 2008, the parties submitted a Joint Motion for Remand and to Stay Proceedings.  The parties asserted that the Board decision did not present reasons and bases that the Veteran was not provided notice which complied with the provisions of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  In a February 2008 order, the Court granted the joint motion and vacated the Board's August 2005 decision.  The Board remanded the claim in May 2008 for further development and consideration.

A May 2009 rating decision denied service connection for ankylosis of the knees.  A notice of disagreement was received in June 2009.  A statement of the case was issued in August 2009.  A substantive appeal was received in August 2009.

In a January 2010 decision, the Board granted the petition to reopen the PTSD claim, denied the PTSD claim on the merits, and found that the Veteran withdrew the issue of entitlement to service connection for ankylosis of the knees.  The Veteran entered a timely appeal to the U. S. Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand the parties agree the PTSD and knee claims should be remanded.  By Order dated in January 2011, the Court vacated and remanded the PTSD claim to the Board and dismissed the knee claim.  

The psychiatric issue has been recharacterized as indicated on the title page to comport with the medical evidence of record.  See Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.")


REMAND

VA has a duty to notify claimants of the information and evidence necessary to substantiate their claim as well as assist claimants in making reasonable efforts to identify and obtain relevant records.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  The Veteran should be sent such notice regarding his PTSD claim.  

The duty to assist requires that VA make reasonable efforts to obtain relevant records that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c).  Clinical records pertaining to any treatment for a psychiatric disorder from the Newington, Connecticut, VA Medical Center (MC) should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a notification letter as required by 38 U.S.C.A. §§ 5102, 5103, and 5103A regarding the claim.  The letter is to include proper notice of the information and evidence needed to substantiate a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

2.  Acquire the complete clinical records pertaining to any treatment for a psychiatric disorder from the Newington, Connecticut, VAMC. 

3.  After completion of any further necessary development, readjudicate the claim of service connection for an acquired psychiatric disorder to include PTSD on the merits.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

